MEMORANDUM *
We affirm for the reasons set forth in the well-reasoned district court order. In addition, defense counsel’s decision not to pursue a coercion defense “was a strategic ehoice[ ] made after thorough investigation of law and facts relevant to plausible options ... [,]” rendering it “virtually unchallengeable.” See Strickland v. Washington, 466 U.S. 668, 691, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.